Title: From George Washington to Alexander McDougall, 28 June 1781
From: Washington, George
To: McDougall, Alexander


                        sir

                            Head Quarters Peekskill 28th June 1781
                        
                        The Commissary Genl of Issues is directed to take the most effectual measures to furnish the Armey with a
                            Quantity of Hard Bread—for this Purpose, Six Bakers will be given him from here—You will be pleased to afford him every
                            Assistance in your Power, that he may need—to accomplish this necessary Work. I am with much Regard sir Your most Obedt
                            servt
                        
                            Go: Washington
                        
                        
                            P.S. I find, that unless vigorous Measures are taken to draw all the Boats together imediately, we
                                never shall have them in Readiness for Use when wanted—I have therefore written most pressingly to Major Derby to have
                                all the Batteau’s instantly collected at Peekskill.
                        

                    